Citation Nr: 0002900	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-17 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to an initial compensable rating for left ear 
hearing loss.




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from July 1965 
to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision granted service 
connection for hearing loss of the left ear and assigned a 
noncompensable (0%) disability rating.

The Board notes that it has characterized the issue as one of 
entitlement to compensable rating for left ear hearing loss 
in order to comply with the recent opinion by the United 
States Court of Appeals for Veterans Affairs (Court), in 
Fenderson v. West, 12 Vet. App. 119 (1999).  In that case, 
the Court held, in pertinent part, that the RO had never 
properly provided the appellant with a statement of the case 
(SOC) concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson. 12 Vet. App. 132 (1999), emphasis in the 
original.  The Court then indicated that "this distinction 
is not without importance in terms of VA adjudicative 
actions," and remanded the matter for issuance of a SOC.  
Id.

As in Fenderson, the veteran voiced disagreement with the 
original rating award for his hearing loss disorder.  The RO 
has issued a SOC providing the appellant with the appropriate 
applicable law and regulations and an adequate discussion of 
the basis for the RO's assignment of the initial disability 
evaluation for his service connected left ear hearing loss 
disability.  In addition, the appellant's pleadings herein 
clearly indicate that he is aware that his appeal involves 
the RO's assignment of an initial disability evaluation.  
Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issue on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluation assigned.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

In October 1999, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  

At the October 1999 hearing the veteran raised the issue of 
entitlement to service connection for right ear hearing loss.  
He also submitted additional medical evidence related to his 
hearing loss disability.  The Board finds the issue of 
entitlement to service connection for a right ear hearing 
loss to be inextricably intertwined with the issue of 
entitlement to a compensable disability rating for the 
veteran's service connected left ear hearing loss.  As such, 
the case must be remanded.


REMAND

The VA has a duty to assist the veteran once his claims are 
found to be well-grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not be conclusive, but 
only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In the present case the veteran's claims are well grounded, 
but the duty to assist him in its development have not yet 
been fulfilled.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).

At the October 1999 hearing the veteran raised the issues of 
entitlement to service connection for right ear hearing loss 
and entitlement to service connection for bilateral tinnitus.  
He has submitted medical evidence to support these claims.  
The RO has not adjudicated these issues.  However, these 
issues are inextricably intertwined with the issue on appeal, 
namely entitlement to an initial compensable rating for left 
ear hearing loss.  As such, the Board must give the RO the 
chance to adjudicate the issues involving service connection.  

The veteran also asserts that he was treated for hearing loss 
at a VA medical facility in 1969 or 1970.  The RO should 
attempt to obtain these records.  Records generated by VA are 
constructively included within the record.  If records of VA 
treatment are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

The case is REMANDED to the RO for the following development:


1.  The RO should contact the veteran and 
ask him at which VA medical facility he 
was treated and/or examined for hearing 
loss in 1969 or 1970.  Subsequently, the 
RO should attempt to retrieve those VA 
medical records.  

2.  The RO should review the record, 
including the service medical records, 
and adjudicate the issues of entitlement 
to service connection for right ear 
hearing loss and bilateral tinnitus.  
After those decisions are rendered, the 
RO should re-adjudicate the issue of 
entitlement to an initial compensable 
rating for the veteran's hearing loss.  
If the RO finds that additional medical 
evidence is needed to adjudicate the 
veteran's 




claims, then the appropriate VA 
examination should be ordered.  

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

Further adjudication of the questions presented will be 
postponed until the remand action is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




